People v Neulander (2018 NY Slip Op 04926)





People v Neulander


2018 NY Slip Op 04926


Decided on June 29, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, CURRAN, AND WINSLOW, JJ.


1208 KA 16-01293

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vM. ROBERT NEULANDER, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


SHAPIRO ARATO LLP, NEW YORK CITY (ALEXANDRA A.E. SHAPIRO OF COUNSEL), FOR DEFENDANT-APPELLANT. 
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL OF COUNSEL), FOR RESPONDENT. 

	Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Onondaga County Court (Thomas J. Miller, J.), dated June 27, 2016. The order denied the motion of defendant to vacate a judgment of conviction pursuant to CPL 440.10. 
It is hereby ORDERED that said appeal is dismissed.
Same memorandum as in People v Neulander ([appeal No. 1] — AD3d — [June 29, 2018] [4th Dept 2018]).
All concur except Smith and Winslow, JJ., who dissent and vote to affirm in accordance with the same dissenting memorandum as in People v Neulander ([appeal No. 1] — AD3d — [June 29, 2018] [4th Dept 2018]).
Entered: June 29, 2018
Mark W. Bennett
Clerk of the Court